department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uniform issue list legend supported charity b x year year dear we have considered your ruling_request dated date and as amended on date and date concerning the federal income and excise_tax consequences under certain sections of the internal_revenue_code code facts you have been recognized as an organization exempt from federal_income_tax under sec_501 of the code and are classified as a supporting_organization under sec_509 by virtue of your relationship with the supported charity you file your return on a calendar_year basis the supported charity has been recognized as an organization exempt from federal_income_tax under sec_501 and is classified as other than a private_foundation pursuant to sec_509 and sec_170 you are organized as a type supporting_organization the supported charity appoints a majority of the seven of your directors serving at any given time all your actions and activities are decided by at least a majority vote of your board_of directors as part of the b founding family’s overall commitment to charitable works you were created as a means to continuously support the efforts of and work together with the supported charity in providing humanitarian educational and cultural services and programs since that time you have provided significant financial support to the supported charity and also engaged directly n m in funding local and international programs consistent with the overall goals of the supported charity you desire to forgo your status as a public charity and supporting_organization and to become a private_foundation as described in sec_509 of the code following this proposed conversion from supporting_organization status to private_foundation_status you will no longer be required to support the supported charity the b family has for many years managed several other family-funded private_foundations and trusts and thus you will be well-equipped to comply with the heightened compliance burdens of private_foundation_status the conversion will be accomplished through a series of interrelated steps you and the supported charity have entered into a written_agreement agreement pursuant to which you pledged to make the following payments e e e e adollar_figure x payment to the supported charity’s capital campaign payable by the calendar year's end of year adollar_figure x payment to the capital campaign payable within thirty days following the conversion’s effective date adollar_figure x payment to the capital campaign payable over a three year period following the effective date to be completed on or before november year and fifteen annual payments of dollar_figure commencing with the first calendar_year following the effective date x each to the supported charity’s annual campaign pursuant to the terms of the agreement you are scheduled to make a series of payments to the supported charity that in aggregate exceed percent of your total assets you do not wish to terminate your private_foundation_status in tandem with your grants to the supported charity and have not indicated any contrary intent to the secretary the grants made by you to the supported charity will not be designated or used for lobbying influencing the outcome of elections for grants to individuals or for non-charitable purposes pursuant to the terms of the agreement in consideration of these payments totaling dollar_figure supported charity agrees to relinquish its rights as the public member of you under amended articles of incorporation you will no longer be organized as a membership_organization and the supported charity will retain no rights to appoint any of your directors your corporate purposes will reflect an expanded charitable mission and contain no requirement that you support the supported charity all of your current directors previously appointed by the supported charity will resign and only members of the b family will serve as your directors you will likewise adopt amended and restated bylaws that will govern your operations consistent with its changed organizational structure as a condition of the agreement you have also requested and obtained written approval of the conversion from the attorney_general of its state of incorporation x the _ with the exception of the initial dollar_figure x grant already paid no additional payments by you to the supported charity as mandated in the agreement will occur prior to the effective date the agreement defines the effective date as the later to occur of i the date on which both the attorney_general of the state of incorporation and the internal_revenue_service approve the conversion or ii the date upon which you file the amended articles with appropriate state office completed in this manner the conversion will not become effective until all related steps have been it is represented that the conversion will benefit you by allowing you to support a wider range of charitable causes and may reduce certain regulatory burdens the conversion will benefit the supported charity by providing dollar_figure matching_contribution commitments from an unrelated charity moreover the supported charity will still be able to apply to you for discretionary grants in addition to the dollar_figurex xin guaranteed payments and by generating very large rulings requested the conversion and the transactions described herein do not negatively affect your sec_501 status the conversion and the transactions described herein will not give rise to excise_taxes under sec_4958 of the code to you or any of your directors officers or employees who were involved in the planning or the execution of your conversion to private_foundation_status upon the effective date your status as a supporting_organization will terminate and you will be reclassified as a private_foundation under sec_509 of the code grants made by you to the supported charity after the effective date will not be deemed self-dealing under section 49410f the code grants made by you to the supported charity after the effective date will be treated as qualifying distributions under sec_4942 of the code at such times as the grants are actually paid to the supported charity grants made by you to the supported charity after the effective date will not constitute taxable_expenditures under sec_4945 of the code following the effective date the agreed-upon grants from you to the supported charity will not result in a termination of private_foundation_status under sec_507 of the code similarly making such grants will not subject you to any termination_tax liability under sec_507 for the calendar_year of the conversion your liability for the sec_4940 of the code excise_tax will apply only to net_investment_income earned during the part of the conversion year during which you are classified as a private_foundation and your distributable_amount under sec_4942 will be computed on the basis of only that part of the conversion year during which you are classified as a private_foundation for the conversion year you will be required to file two separate information returns pursuant to sec_6033 of the code you will be required to file form_990 for the period beginning on the first day of the conversion year and ending on the day before the effective date during which time you have been classified as a supporting_organization and a public charity and you will be required to file form_990-pf for the portion of the conversion year beginning on the effective date and ending on the last day of the conversion year during which time you have been classified as a private_foundation law sec_170 of the code provides that the term charitable_contribution means contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or other exempt purposes described within the section sec_507 of the code states that except as provided in sec_507 an exempt_organization which is a private_foundation can terminate its private_foundation_status only if notifies the service of its intent to terminate or if tax under chapter and if abated it pays the termination_tax imposed by sec_507 or has the tax it commits acts or failures to act giving rise to it sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 of the code provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_509 of the code provides that certain organizations exempt from federal_income_tax under sec_501 c are further classified as private_foundations so that they are thus subject_to the private_foundation provisions of chapter of the code sec_509 of the code excludes from the definition of a private_foundation an organization which is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4940 of the code defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by sec_4940 except to the extent inconsistent with the provisions of this section net_investment_income shall be determined under the principles of subtitle a sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code provides that there is imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year the tax imposed by this subsection shall not apply to the undistributed_income_of_a_private_foundation for any taxable_year for which it is an operating_foundation as defined in subsection j or to the extent that the foundation failed to distribute any amount solely because of an incorrect valuation of assets under section e if a the failure to value the assets properly was not willful and was reasonable_cause b such amount is distributed as qualifying distributions within the meaning of subsection g by the foundation during the allowable_distribution_period as defined in subsection j c the foundation notifies the secretary that such amount has been distributed within the meaning of subparagraph b to correct such failure and d such distribution is treated under subsection h as made out of the undistributed_income for the taxable_year for which a tax would except for this paragraph have been imposed under this subsection sec_4942 of the code defines distributable amount’ with respect to any foundation for any taxable_year as an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines qualifying distributions as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4942 of the code defines qualifying distributions to include a contribution to a sec_501 organization described in paragraph a i or ii of this section if a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4958 of the code imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction sec_4958 of the code provides that if a tax is imposed by sec_4958 of the code and there is knowing participation in the excess_benefit_transaction by an organization_manager there shall be imposed on such manager an excise_tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause sec_4958 of the code provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second_tier_tax sec_4958 of the code in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 of the code defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction such term shall not include a private_foundation as defined in sec_509 sec_4958 of the code defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes sec_1_507-1 of the regulations provides that except as provided in sec_1_507-2 the status of any organization as a private_foundation shall be terminated only if such organization notifies the district_director of its intent to accomplish such termination or i with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and ii the commissioner notifies such organization that by reason of subdivision i of this subparagraph such organization is liable for the tax imposed by sec_507 of the code and either such organization pays the tax imposed by sec_507 or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_1_507-1 of the regulations provides that a transfer of all or part of a private foundation's assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not be deemed to have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year is twenty- five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-3 provides that unless a private_foundation gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_53_4942_a_-3 of the foundation regulations states that the amount of a qualifying_distribution of property is the fair_market_value of such property as of the date such qualifying_distribution is made the amount of an organization's qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting described in sec_446 of the code sec_53_4942_a_-3 of the foundation regulations defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b of the code other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4942_a_-3 of the foundation regulations defines controlled by the foundation or by disqualified persons as any time such persons can aggregate their power voting or otherwise in order to require an expenditure or to prevent one sec_53_4942_a_-3 of the foundation regulations provides generally that ‘if a private_foundation borrows money in a particular taxable_year to make expenditures_for a specific charitable educational or other similar purpose a qualifying_distribution out of such borrowed funds will except as otherwise provided such borrowed funds are actually distributed for such exempt purposes be deemed to have been made only at the time that sec_53_4946-1 of the foundation regulations provides that for purposes of chapter and certain other purposes an organization described in sec_509 or of the code or an organization wholly owned by such organization is not a disqualified_person sec_53_4946-1 of the foundation regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_53_4958-1 of the foundation regulations provides that except as otherwise provided an excess_benefit_transaction occurs on the date on which the disqualified_person receives the economic benefit for federal_income_tax purposes sec_53_4958-1 provides that in the case of rights to future compensation including benefits under a nonqualified_deferred_compensation_plan the excess_benefit_transaction occurs on the date the right to future compensation is not subject_to a substantial_risk_of_forfeiture however where a disqualified_person elects under sec_83 of the code to include deferred_compensation in gross_income in a taxable_year any excess_benefit_transaction with respect to this deferred_compensation occurs in that year section d of the foundation regulations defines a disqualified_person as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction section d of the foundation regulations provides that a person is deemed not to be in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if the organization is described in sec_501 of the code and exempt form tax under sec_501 sec_53_4958-4 of the foundation regulations provides that an excess_benefit_transaction is any transaction in which an economic benefit is provided by an applicable tax- exempt_organization directly or indirectly to any disqualified_person in addition to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities it controls are taken into account analysis continuation of your sec_501 status following the conversion you will operate as a private grant making foundation you will devote your assets to the making of grants to organizations for charitable purposes and or the performance of charitable activities directly similarly following the conversion the supported charity will continue pursuing its historic charitable mission accordingly following the conversion you will continue to be organized and operated exclusively for charitable purposes within the meaning of sec_501 the conversion itself and your continuing operation as described above following the conversion will not confer any impermissible economic benefit on any insiders or private individuals rather you will continue using your assets in furtherance of charitable purposes all monies involved will remain in charitable solution sec_4958 excess_benefit transactions under sec_4958 of the code and sec_53_4958-4 of the foundation regulations an excess_benefit_transaction occurs when a charity provides an economic benefit directly or indirectly to or for_the_use_of any disqualified_person if the value of the benefit exceeds the value of the consideration received by the charity after the conversion you will continue to operate exclusively for charitable purposes within the meaning of sec_1_501_c_3_-1 of the regulations any money conveyed by you to the supported charity pursuant to the terms of similarly any increased flexibility gained by you to make grants for the conversion will be utilized exclusively for the charitable purposes underlying the supported charity's tax-exempt status purposes other than supporting the supported charity will nevertheless be restricted by your continuing obligation to make grants solely for charitable purposes supported charity has been recognized as an organization exempt from federal_income_tax under sec_501 of the code and described in sec_501 therefore supported charity is not a disqualified_person within the meaning of sec_53_4958-3 and d of the foundation regulations the conversion in and of itself does not involve any transfer of funds to a disqualified_person therefore the conversion should not give rise to any excise_tax liability under sec_4958 of the code your change to private_foundation_status under rev procs and the eo determinations office issues determination letters on reclassification of foundation status after your conversion occurs you may request a determination_letter regarding your current foundation status from eo determinations therefore we decline to rule on this issue grants following the conversion-- self-dealing as a condition of the conversion you pledge to make a series of grants to the supported charity the supported charity is a public charity pursuant to sec_509 and sec_170 of the code pursuant to sec_53_4946-1 of the foundation regulations the supported charity is not treated as a disqualified_person no monetary benefits will accrue to the b family any payments from you to the supported charity in furtherance of the charitable purposes of the supported charity will not be self-dealing under sec_4941 grants following the conversion -- qualifying distributions the supported charity is classified as a public charity pursuant to sec_509 and sec_170 of the code after the effective date neither you nor any of your disqualified persons will control the supported charity within the meaning of sec_53_4942_a_-3 of the foundation regulations as such grants made by you to the supported charity after the effective date including those pledged as part of the conversion will constitute qualifying distributions under sec_4942 under sec_53_4942_a_-3 of the foundation regulations the amount of all qualifying distributions will be computed on the cash_receipts_and_disbursements_method of accounting therefore you will be treated as making your grants to the supported charity when such amounts are actually paid to the supported charity rather than at such time that you commit to making your payments since those payments other than the initial dollar_figure supported charity in year before the conversion will occur after the conversion they will be treated as grants made by you when you are classified as a private_foundation the grants will be treated as qualifying distributions at such times as they are actually paid to the supported charity x paid_by you to the grants following the conversion -- not taxable_expenditures the grants made by you to the supported charity will not be designated or used for lobbying influencing the outcome of elections for grants to individuals or for non-charitable purposes furthermore the supported charity is classified as a public charity pursuant to sec_509 and sec_170 of the code therefore pursuant to sec_4945 all of the grants made by you to the supported charity fall outside the definition of taxable_expenditures grants by you - no termination of your private_foundation_status pursuant to the terms of the agreement you are scheduled to make a series of payments to the supported charity that in aggregate exceed of your total assets the supported charity is a public charity described in sec_509 and sec_170 of the code sec_1_507-1 of the foundation regulations indicates that unless an organization notifies the secretary of its intent to the contrary such a series of payments to a public charity in and of itself will not serve to terminate the private_foundation_status of the grantor organization you have indicated that you do not wish to terminate your private_foundation_status in tandem with your grants to the supported charity and you have not indicated any contrary intent to the secretary as such the grant payments by you to the supported charity will not terminate your private_foundation_status under sec_509 because your private_foundation_status will not terminate you should not be liable for any termination_tax under sec_507 in the conversion year portion when private_foundation requirements apply under sec_4940 of the code a private_foundation must pay a percent excise_tax on its net_investment_income under sec_4942 of the code a private_foundation must make qualifying distributions equal to its distributable_amount the distributable_amount is computed as a function of the private foundation’s investment_assets if a private_foundation completes a tax_year of less than months sec_53_4942_a_-2 of the foundation regulations provides a means by which the private foundation’s distributable_amount is adjusted proportionately to reflect the amount of time during the tax_year that it existed as a private_foundation in the year following the conversion year you will be required to pay a sec_4940 excise_tax on your net_investment_income earned during the conversion year such tax_liability will be imposed exclusively on the net_investment_income earned ie received or accrued depending on your method_of_accounting by you after the effective date any net_investment_income earned during the time that you remained classified as a public charity under sec_509 of the code will not be subject_to the sec_4940 tax two returns for the conversion year during the conversion year you will be classified as a sec_509 supporting_organization and therefore a public charity for part of the year and a private_foundation for the other part of the year pursuant to the requirements set forth in sec_6033 of the code and the treasury regulations thereunder public_charities are required to annually file a form_990 private_foundations by contrast are required to annually file form_990-pf for the conversion year you should file a a form_990 reflecting your activity for the portion of the conversion year during which you were treated as a public charity and b a form_990-pf reflecting your activity for the portion of the conversion year during which you were treated as a private_foundation rulings based on the information submitted we rule as follows the conversion and the transactions described herein do not negatively affect your sec_501 status the conversion and the transactions described herein will not give rise to excise_taxes under sec_4958 of the code to you or any of your directors officers or employees who were involved in the planning or the execution of your conversion to private_foundation_status we decline to rule on your foundation reclassification grants made by you to the supported charity after the effective date will not be deemed self-dealing under sec_4941o0f the code grants made by you to the supported charity after the effective date will be treated as qualifying distributions under sec_4942 of the code at such times as the grants are actually paid to the supported charity grants made by you to the supported charity after the effective date will not constitute taxable_expenditures under sec_4945 of the code following the effective date the agreed-upon grants from you to the supported charity will not result in a termination of private_foundation_status under sec_507 of the code similarly making such grants will not subject you to any termination_tax liability under sec_507 of the code for the calendar_year of the conversion the conversion year your liability for the sec_4940 excise_tax will apply only to net_investment_income earned during the part of the conversion year during which you are classified as a private_foundation and the distributable_amount under sec_4942 will be computed on the basis of only that part of the conversion year during which you are classified as a private_foundation for the conversion year you will be required to file two separate information returns pursuant to sec_6033 you will be required to file form_990 for the period beginning on the first day of the conversion year and ending on the day before the effective date during which time you will have been classified as a supporting_organization and a public charity and you will be required to file form_990-pf for the portion of the conversion year beginning on the effective date and ending on the last day of the conversion year during which time you will have been classified as a private_foundation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
